 In the Matter , of THESTANDARD LIME 'AND STONE COMPANY 1andUNTTED CEMENT, LIME AND'GYPSIIM`YORKERSINTERNATIONALUNION5 A. F. OFL.Case No. 5-C-1723.-Decided, May15, 1944,DECISIONANDORDEROn March 24, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set out in"the copy of the Intermediate Report,attached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief in support of the exceptions.Norequest for oral argument before the Board has been made.The Board has considered the'rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed., . The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case and hereby adopts the 'findings, conclusions, andrecommendations of the Trial Examiner with the following additions.The Trial Examiner has found and the ' respondent admits that ithas refused to bargain with the certified union but contends that theBoard's action in directing the run-off election with the "Neither"choice omitted from the ballot amounted to error and that the issu-ance of the certificate of exclusive representative status to the Unionon the basis of the results of 'that, election'-which indicated that lessthan a majority of eligible employees had participated but that amajority of those voting had cast ballots in favor of the Union alsoamounted to error.As to the respondent's' first objection, the prac-tice of -the Board in holding run-off elections, as codified in its Rulesand Regulations,2 provides the answer. Since the results of theoriginal election were inconclusive because-no choice on the ballot inIErroneously'describedin the complaintas Standard Lime and Stone Company.2 Article III, Section 11, National Labor Relations Board Rules and Regulations-Series 3.56 N. L.R. B., No. 101.522 - THE STANDARD LIME, AND STONE COMPANY523the election received a majority of the valid ballots cast,' the Board,acting pursuant to Section 9 (c) of the National Labor Relations Act,provided for a run-off election to determine the question of repre-sentation.. Our run-off election process is an administrative pro-cedure whereby the employees, a substantial number of whom haveevinced a desire 'for collective bargaining, albeit in an inconclusivetest, are given a further opportunity to choose a representative forthat purpose.The practice of omitting the "Neither" choice, ' aswas done here, is part of that process.Where the number of em-ployees who vote in an inconclusive election for "Neither"is less,than the ' vote for either of , the two representatives on the ballot, asis the case here, the Board has considered that, since a majorityof the employees has indicated a desire for collective bargaining, an 'opportunity should be'afforded all eligible employeesto select arepresentative for that purpose in a new election.'With respect' to the second contention made by the respondent thatsince less than a majority of eligible employees participated in therun-off election, the certification issued by the Board to the Union isinvalid, "we have consistently held that `majority' means a majorityof those participating in the election, subject to the qualification thatthe results of `the. balloting be representative."4The basis for this'view is that, as in political elections,. the failure of eligible voters tovote in elections held by the Board is construed as an assent to thechoice of -those who exercise their franchise, and since the majorityprinciple governs in Board elections just as in political elections, themajority of those voting controls.That a, majority of those who are'eligible do not participate raises a question in Board, elections of therepresentative character of the vote; it does not operate,-ipsofacto,so as to vitiate a choice by a majority of those who cast ballots.Weiare not persuaded that the facts disclosed by this record compel a con-trary conclusion since the vote herein was substantial and, in our view,representative.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the'Natibnal Labor Relations Act, the National Labor RelationsBoard 'hereby orders, that the respondent, the Standard Lime andStone Company, Martinsburg, West Virginia, and its officers, agents,successors, and assigns shall:.1.Cease and desist from :'(a)Refusing to bargain collectively with United Cement, Limeand Gypsum Workers International Union, A. F. of L., as the exclusiveSee the opinionsof MembersSmith and Lelserson inMatter of R. K.LeBlond MachineTool Co.,22 N. L. R. B..465 and footnote1, supra.' SeeMatter of Central Dispensary and Emergency Hospital,49,N. L.R. B. 437, andcases cited therein. 524DECISIONS OF NATIONAL .LABOR RELATIONS BOARDrepresentative of all its production and maintenance employees at itsMartinsburg, West Virginia, plant,, including the sample carriers,'butexcluding the watchmen, chemical and physical analysts, supplyclerks, and all other clerical employees, and all supervisory employeeswith.the.rank of foreman or. above in respect to rates-,of pay; wages,hours of employment, and other conditions of employment; - -(b)Engaging in any like or related acts or conduct interfering<with, restraining, or coercing its employees in the exercise of the rightto self-organization, to form, join, or assist labor. organizations, tobargain collectively through representatives of their own choosing andto -engage in concerted activities, for the purposes of collective bar-gaining or other mutual- iid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action, which the Board finds will,effectuate the policies of.the Act:(a)=Upon request, bargain collectively with United Cement, Limeand Gypsum Workers International Union, A: F. of L., as the exclu-sive representative of all its production and maintenance employees,including sample carriers, but excluding the watchmen, chemical andphysical analysts, supply clerks, and all other clerical employees andall supervisory employees of the rank of foreman or above, in respectto rates of pay, wages, hours of employment, and other conditions ofemployment;(b)Post immediately in conspicuous places in its plant at Martins-burg,West Virginia, and maintain-for a period of at least sixty (60)consecutive clays from the date of posting, notices to its employeesstating: (1) that the respondent will not' engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)Hof this Order, and (2) that the respondent will take the affirmativeaction set forth in paragraph2 (a) ofthis Order;(c)Notify the Regional Director for, the FifthRegion inwriting,within ten (10) 1days from the date of this Order, what steps therespondent has taken to comply herewith.INTERMEDIATE REPORTFor the Board,Robert A.'Levett,Esq.;of Baltimore,Maryland.For the Union,Del Barr,InternationalRepresentative,Martinburg, W. Va.For theRespondent,LacyI.Rice,Esq,andHerbert E. Hannis, Esq.,ofMar-tinsburg,W. Va.I.-STATEMENT OF THE CASE-Upon an amended charge filed February 21, 1944, by United Cement Lime andGypsum Workers International Union, A. F. of L, herein called the Union,the National Labor Relations Board, herein called the Board, by'itsRegionalDirector-for.the Fifth Region(Baltimore,Maryland),-issued its..complaint datedFebruary 21, 1944,against the Standard Lime.&Stone Company,herein called THE STANDARDLIME AND STONE COMPANY525.the respondent, alleging that the respondent at its plant near Martinsburg, WestVirginia, had engaged in'and is engaging in, unfair 'labor practices affectingcommerce within the meaning of Section 8 (1) and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and amended charge, accompanied by notice of hearingthereof,were duly served upon the respondent and the Union. In respect tounfair labor practices, the complaint alleges in substance: (1) that all produc-tion and maintenance employees of the respondent at its Martinsburg, WestVirginia plant, including the sample carriers, but excluding all watchmen, chem-ical and physical analysts, supply clerks and all other clerical employees andall supervisory employees with the rank of foreman or above, constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act; (2) that pursuant to a Decision and Direction of Elec-tion, issued by the Board in case number R-4959,1 an election was held on May13,.19-13; in which a majority of the employees of the respondent, in the unit abovedescribed, designated the Union as their representative for purposes of collective,bargaining and that on June 1, 1943, the Union was formally certified by theBoard 2 as the exclusive representative for purposes of collective bargaining, ofthe employees in the above described unit; (3) that on September 18, 1943, theUnion requi>sted that the respondent bargain with it as the exclusive repre-sentative for purposes of collective bargaining of the employees within the unitand that un September 22, 1943, the respondent refused to bargain with theUnion and has continued up to the present time to so refuse, and by so doing hasengaged iii unfair labor practices within the meaning of Section 8 (1) and (5)of the Act.The answer of the respondent duly filed herein, admits the allegations of thecomplaint pertaining to the corporate structure, and nature, extent, and char-acter of the business transacted by the respondent. It further admits that-theUnion is a labor organization within the meaning of Section 2 (5) of the Act,denies that the respondent'has interfered with, restrained, or coerced its em-ployees at its Martinsburg plant in the exercise of the rights guaranteed to themin Section 7 of the Act, admits that the unit found'by the Board to be appropriatein the Decision and Direction of Election in case No. R-4959 is the appropriateunit for the purposes of collective bargaining, but denies the Union was everselected by.a proper majority of the employees in that unit as their collectivebargaining representative.It further admits that on or about September 22,1943, it refused to bargain with the Union as the exclusive representative of allemployees of the respondent in the unit found by the Board and admitted to beappropriate.All the S-other allegations of the complaint pertaining to unfairlabor practices-are denied.The answer `affirmatively pleads the historical de-\elopment of the controversy, sets out that in the first election held pursuantto the Decision and Direction of Election, less than a majority of all the eligiblevoters participated and that neither the Union, the UMWA, which was also aparticipant in,the election,' or the "Neither" classification received a majorityof the votes cast, whereupon the Board ordered a run-off election to be partici-pated in between the two unions above named, without permitting the voters thechoice'of "Neither".The answer also recites the objections filed by the respond-,ent to the Board's order of a run-off election, the fact that such an; election washeld over the protest and objection of the respondent, and that objections weresubsequently urged by the respondent to the report of election and to the issuance148 N 'L R B 424250NLRB 34 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD'of the certificationdo-the groundthat the'Board was in errorin directing arun-off election whereless than a majority-of the employees had participatedin the originalelection,and in holding a run-off electionin which theemployeeswere not givenan opportunity to vote for "no union" ifthey so desired, and incertifying the Unionon the basisof the results of the run-off election where sub-'stantially less than a majority of the eligible voters had participated.The,answer attaches much of the documentary history of the proceedings above re-ferred to,includingthe various orders of the Board with reference to the orderingof the original election, the objections of the respondent" to the report of theelection, the directionfor a run-offelection, the objections and execptions to thesupplementaldecisiondirecting the , run-off election, the report on the run-offelection, the objections and exceptions to the report on the run-off election, thecertification on the basis of the result of.the run-off election, and-the correspond-ence between the Union and the respondent with reference-to the demand forbargaining, and the respondent's refusal:The pleadings contain no allegationof irregularity in the conduct of the electioninsofar asthe balloting is concerned and sets out no facts nor circumstances alleged to have developed or beendiscovered since the entry of the various orders or certification involved, butdirects itself solely to the propriety,of the order of the Board directinga run-offelection, the designation of the questions upon which the voters in the run-offelection were to vote, and the certification based upon the results of the run-offelection,where less than a majority of the eligible voters participated in bothelections.-"'Pursuant to due notice, a hearing was held on March 15, 1944, at Martinsburg,West Virginia, before R. N. Denham, the undersigned Trial Examiner duly desig-nated by the Chief Trial Examiner.The Board and the respondent were repre-sented by counsel and the Union by its international representativeAt, the closeof the submission of all evidence, counsel for the-Board moved to-conform allpleadings to the proof with respect to the correction of names, dates, and otherminor matters not affecting the issues involvedThe motion was granted withoutobjection.Formal' oral arguments were waived although there was informaldiscussion of theissueson the'record.All parties waived the privilege of filingbriefs with the Trial Examiner.,Upon, the basis of the foregoing and after having heard and' observed all thewitnesses and considered the exhibits admitted in evidence, and upon the entirerecord thus made herein, the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Standard Lime and Stone Company is a corporation, 'incorporated' underthe laws(of the State of Maryland,, with its main office in Baltimore,. Mary] and.It operates several plants, one of which is located near Martinsburg, West Virginia,where it-is engaged in quarrying, crushing, and screening limestone, and in themanufacture of cement, staflux, and other products of limestoneThis proceedingis concerned with the Martinsburg, West Virginia plantS.During 1943, approximately 80 percent, of the products of the respondent at theMartinsburg plant were sold outside the State of West Virginia and shipped to`the points'of'sale in interstate commerce: ' During tife siime period approximately85 percent of its purchases were inade'outside the State of West Virginia andshipped in interstate commerce into said StateThe respondent concedes that itis engaged in interstate commerce and subject to the provisions of the Act. THE STANDARDLIME AND STONE, COMPANY527II.THE ORGANIZATION INVOLVEDUnited Cement, Lime and Gypsum Workers of International Union, A. F. of L._is a labor organization admitting to membership the employees of the respondentat its Martinsburg, West Virginia plant.3III.THEALLEGED UNFAIR LABOR PRACTICESOn March 23, 1943, in case number R-4959,8 the Board issued its Decision andDirection of Election-in, which it found that '"all productionand maintenanceemployees of the Company at its Martinsburg plant, including the sample carriers,but excluding all watchmen, chemical and physical analysts, supply clerks, and allother clerical employees and all supervisory employees with the rank of foremanor above, constitute a unit appropriate for the purposes of-collective bargainingwithin the meaning of Section 9 (b) of the Act," and directed that an election bysecret ballot be held among the employees within such unit to determine whetherthey desired to-be represented by UCW, Division of District 50, UMWA, Local 202,or by United Cement, Lime and Gypsum Workers, International Union affiliatedwith the American Federation of Labor, for the purposes of collective bargaining,or by neither.An election was duly held on April 13, 1943.At the time of the'election there were 439 employees within the unit eligible to-vote. 218 ballotswere cast, of which 90 were for the A F. of L. Union, 62 for -the U. M. W., and 57for "neither".In regular course, the Regional Director ^ issued and served uponthe respondent his report on the election and a certificate on the conduct of theelection signed 'by the various persons who served as observers, certifying that theballoting was fairly conducted, that all eligible voters were given an opportunity tovote in secret and that the ballot box was protected in-interest of their secretballoting.The Regional Director's -report contained the usualrecommendationthat the petition for certification be dismissed unless one of the contesting laborunions requesteda run-off election within 10 days.Within that period, the re-spondent filed an exception to the recommendation for a run-off election and re-quested that the petition be dismissed regardless of request from either thelabor organizations for a run-off election.Request for a run-off havingbeen madeby both the participating labor unions within the proscribed time, the Board, onApril 28, 1943, issued its supplemental Decision and Second Direction of Election,overruling the exceptions filed by the respondent in its motion for dismissal of thepetition.Respondent duly filed with the Board its objections and exceptions tothe Supplemental Decision and Second Direction of Election, which were overruledby the Board on, May 14, 1943. On May 13, 1943, the run-off election directed inthe Supplemental Decision and Second Direction of Election was held at therespondent's plant near Martinsburg.Notices were duly posted and full coopera-tion was given the Board by the respondent in facilitating the conduct of- theelection.On May 14, 1943, the Regional Director issued his report on the electionreflecting that at the time of the election there were 409 eligible voters withinthe unit and that 166 ballots were cast, of which one was void; 137 were in favorof the A. F.- of L, the Union herein involved, and 28 in favor of UMW It wasstipulated by fill parties hereto that the election was fairly held, that all eligiblevoters were given an opportunity to vote their ballots in secret and that the ballotbox was protected in the interest of a fair and secret vote-On May 15, 1943, the respondent filed with the Board, its written objections andexceptions to the report of the Regional Director and objected to a certification byS In theMatter of Standard Lime and Stone CompanyandUCTV Division, of District 50,UMWA and Local No202, 48 N. L. R B. 424 I528DECISIONS.OF NATIONAL LABOR RELATIONS BOARDthe Board because a majority of the eligible employees in the bargaining unit didnot vote in the election,and because is majority of the eligible employees in thebargaining unit bad^not voted in the first election.The request of the respondentfor permission to argue the matter orally before the Board was denied and onJune 1, 1943, the Board issued a Supplemental Decision and Certification of Repre-sentatives,'in which it certified the Union as the representative,for the purposesof collective bargaining of all the employees within the unit theretofore foundto be appropriate.Between June 1, 1943,and the early part of September,1943, the representativeof the Union was in-negotiation with the respondent concerning contracts cov-ering two of the respondent's other plants at which the Union had theretoforebeen certified as the exclusive bargaining representative.On September 18, 1943,the representative of the Union wrote'the respondent requesting that a timeagreeable to both parties be set for the beginning of negotiations fora contract,with reference to its employees in the unit above referred to, in the respondent'sMartinsburg plant.On September 22, 1943, the respondent advised the unionrepresentative in writing that it was unwilling to'enter into contractual relationswith the Union for the reason that a majority of the, eligible voters in the unitdid not vote at either the original or the run-off election and that a majority ofthe eligible voters had not designated the Union as their bargaining agent.On September 28, 1943,the Union filed a charge against the respondent in theoffice of the Regional Director of the Fifth Region, based upon the respondent'srefusal to bargain with it as-the exclusive representative of the employees withinthe appropriate unitThereafter,the Union withdrew the charge on or aboutOctober 11, 1943, in order to present the matter of respondent's refusal to bargain,for the consideration of the National War Labor BoardThe facilities of ftheUnited States Conciliation Service and-the National War Labor Board were in-voked but produced no results by way of,bargaining between the respondent and'the UnionOn November 20, 1943,the National War Labor Board referred thematter back to the Conciliation Service and called attention to the fact that theUnion had recourse through the National Labor Relations Board.Further effortsby the Conciliation Service produced no results and on November 26, 1943, therepresentative of the Union again made formal demand upon the respondent toset a date to begin negotiation of a contract.On November 29, 1943, the respond-ent replied,stating that it's position would remain the same as had been set outin the respondent's letter of September 22As a result,the Union again filedcharges with the Regional Director for the Fifth Region, charging the respondentwith violation of Section 8 (1) and(5) of-the Act,which charge was later amendedon February 21, 1944.Upon,the amended charge the complaint herein was issued.The respondent has stipulated that since the election of April 13, 1943, therehas been no substantial change, in the employment or conditions of employmentat its Martinsburg plant. It was further stipulated that on the dates of the elec-tions held on April 13, 1943,and May 13, 1943,actual employment at the Martins-burg plant was normal,and that the usual and ordinary number of employees werepresent.It was stipulated on the record that due and ample notice was given toall employees by the appropriate posting of the notices of the election provided bythe Board:that facilities for holding the election were provided by the respondent,on its premises,and that all employees were given a full opportunity to vote, withthe exception, of those.who were in,the-military service and who were unable topersonally present themselves at the polls.This latter'question was not raisedat the hearing or made a point of contention by any of the parties, but is men-,i50 N. L. R. B. 34. -THE STANDARD LIME AND STONE COMPANY529tioned in the pleadings and in the exhibits, to indicate that in addition to the 439and 409 employees, respectively eligible at the April 13 and May 13 elections,there was also a number of eligible employees in the military service not includedin these numbers.The respondent's sole and only contentions as stated on therecord by its counsel, are (1), that the Board was in error in not dismissingthe.petition following the election on the ground that less than a majority of theeligible voters participated in the election; (2) that the Board was in error inordering a run-off election in which those employees who did not desire to berepresented by either of the competing unions were denied the privilege of makingtheir wishes known in any manner other than by staying away 'from the polls,and not participating in the election; and (3) that the Board was in error incertifying the Union on the basis of the run-off election in which substantiallyless than a majority of the employees within the unit participated.Counsel for the respondent conceded at the hearing that the issues herein in-volved are the same issues that were involved in the respondent's numerousmotions, objections, and exceptions and other pleadings filed, with the Board incase No. R-4959 and that the respondent has refused to bargain with the Unionand has invited this proceeding as its only medium for obtaining a review. by anappropriate court, of the legal questions involved in its contentions presented tothe Board in the representation case.The question of the interpretation of the term "majority" as used in Section9 (a) of the Act, has been disposed of by the Board in numerous decisions, bothwhere the respondent has coupled the refusal to bargain with other unfair laborpractices. and in cases such as the instant one, where there is no charge of anyunfair labor practice other than the refusal to bargain. In each instance theBoaid has determined that so long as a substantial proportion of the eligiblevoters participate in the election, the results are to be determined by the expressedwishes of a majority of those voting, even though tPey may represent less than amajority in the total eligible voters.The Board having announced and on nu-merous occasions followed the above principle, it is neither necessary nor fittingthat this Trial Examiner comment further upon it. In the absence of any showingof improper conduct, arbitrariness, or capriciousness, it must be and is found thatthere is no merit in the contention of the respondent that the election failed to in-dicate a choice of a majority merely because less than a majority of the totaleligible voters elected to participate therein.Those not participating, after duenotice and full opportunity must be regarded as having assented to whateverchoice a majority of those voting might make.-rThe other contention, that the Board was in error in limiting the voting inthe run-off election to a choice between the two unions, has likewise been deter-^;^nmined by the Board in numerous instances in the past and has been'set,d-ow,in the current Rules and Regulations as the Board's, established policy, wherethe vote at the first election disclosed the order of the choice of the voters to beas it was in this instance. Again, this rule having been established and followedby the Board as a reasonable rule to permit it properly to perform its functionsunder the law, it is neither necessary nor fitting that this Trial Examiner com-ment on the propriety of the established rule, particularly when, as here thereisno suggestion of improper conduct, arbitrariness, or capriciousness on thepart of,the Board or any of its agents in applying the rule. It is therefore foundthat there is no merit to the contentions of the respondent ahove recited, and thatthat date has continued to refuse to bargain with the Union as the duly chosenand certified exclusively r presentative, for the purposes of collective bargaining,of all the employees witb'n the unit heretofore found to be appropriate, and that587781--45-vol 56-35 ,530DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereby the 'respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed to them in Section 7 of the Act.'IV. THE EFFECT OF THE UNFAIR LABOR,PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, which havebeen found to have interfered ,vith; restrained, and coerced its employees in theexercise of the rights guaranteed them in Section 7 of the Act; occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead the 'labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYIt having been found that the respondent has engaged in certain unfair laborpractices it will be recommended that it cease and desist therefrom and thatit take affirmative action which will effectuate the policies-of the Act.On the basis of,tbe foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:,CONCLUSIONS OF LAW1United Cement, Lime and Gypsum-Workers International Union, affiliatedwith the American Federation of Labor is a labor organization within the,meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the respondent at its Mar-tinsburg plant, including the sample carriers, but excluding), all watchmen,chemical and physical analysts, supply clerks and all other clerical employeesand all supervisory employees with the rank of foremen or above, constitute-aunit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.3United Cement, Lime and Gypsum Workers of International Union A. F. of L.was on June 1, 1943, and at all times thereafter has been the exclusive representa-tive of all employee's in such unit' for the purposes of collective bargaining within,the meaning of Section 9 (a) of the Act. '-4By refusing, on September 22, 1943, and at all times thereafter, to bargaincollectively with United Cement, Lime and Gypsum Workers International Union,A. F. of L, as the exclusive representative of its employees in, the appropriateunit above described, the respondent has engaged in and is engaging in'unfairlabor practices within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed to them in Section 7 of the Act, the respondent hasengaged in and is engaging in unfair labor practices within the meaning of,Section 8 (1) of the Act.6The aforesaid unfair labor practices are 'unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONS'Upon the basis of the foregoing findings of fact and conclusions of -law, andupon the entire record, the undersigned recommends that the respondent, .itsofficers, agents, and representatives shall :1.Cease and desist from :(a)Refusing to bargain, collectively with United Cement, Lime and GypsumWorkers International -Union, A. F.'of I.. as the exclusive representative of all 531its production and maintenance employees at its Martinsburg plant, includingthe sample carriers, but excluding the watchmen, chemical and physical analysts,supply clerks, and all other clerical employees and all supervisory employeeswith their auk of foreman or above ;(b) In -any similar manner interfering with, restraining, or coercing itsemployees in the exercise of the rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their own-choosing and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of the Act.2Take the following affirmative action which will effectuate the policies ofthe Act:,a)Upon request bargain collectively with United Cement, Lime and, GypsumWorkers International Union, A. F. of L., as the exclusive representative of allitsproduction and maintenance employees at its Martinsburg-plant, includingthe sample carriers,but excluding all watchmen,chemical and physical,analysts,supply clerks,and all other clerical employees and all supervisory employeeswith the rank of foremen or above,in respect to crates of pay, wages,hour's ofemployment,or other conditions of employment ;'(b) Post immediately in conspicuous places in'itsplant near Martinsburg,West Virginia,and maintain for a period of at least sixty(60) consecutive daysfrom the date of posting,notices to its employees stating that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 (a) and(b) of these recommendations and that-the re-spondentwill takethe affirmative action set forth in paragraph 2 (a) hereof;(c)Notify the Regional Director for the Fifth Region in writing within ten(10) days,from the receipt of this Intermediate Report what steps the respond-ent has taken to comply therewith.'It is also recommended that unless on or before ten (10)days from the receiptof this Intermediate Report the respondent notifies the'Regional Director forthe Fifth Region in writing that it will comply with the foregoing recommenda-tions,the National Labor Relations Board issue an order requiring the respondentto take such action.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board,Series 3-effective November 26, 1943,' anyparty or counsel for the Board may within fifteen(15) days from the date ofthe entry of the order transferring this case to the Board, pursuantI to Section32 of Article II of said Rules and Regulations,filewith the Board, RochambeauBuilding,Washington,an original and four copies of a statement in writing'set-ting forth such exceptions to this Intermediate Report or to any other partof the record or proceeding(including rulings upon all motions or objections)as lie relies upon, together with the original and four copies of a brief in sup-port thereof. Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33; should any party desire permission toargue orally before the Board,request therefor must be made in writing withinten (10)days from the date of the order transferring the,case to the Board.R. N. DENHAM,Trial Examiner.Dated March 24, 1944.[See infra,56 N. L. R. B. 1159 for Order Vacating and Setting AsideDecision and,Order.]"I